750 N.W.2d 179 (2008)
Kendric WATTS, Individually and as Personal Representative of the Estate of Vera Watts, Deceased, Plaintiff-Appellee,
v.
HENRY FORD HEALTH SYSTEMS, d/b/a Henry Ford Hospital, and Center for Senior Independence, Defendants, and
Trinity Continuing Care Services, d/b/a St. Joseph's Living Center, Defendant-Appellant.
Docket No. 133588. COA No. 267551.
Supreme Court of Michigan.
June 23, 2008.
On order of the Court, the motion for reconsideration of this Court's February 1, 2008 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.